Case 2:20-cv-02600-SHL-cgc Document 83 Filed 12/01/20 Page 1 of 2                       PageID 586




                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TENNESSEE


 FUSION ELITE ALL STARS, et al.
                                                                   Case No. 2:20-cv-2600
                Plaintiffs,
         v.

 VARSITY BRANDS, LLC, et al.,

                Defendants.


                      VARSITY DEFENDANTS’ MOTION TO DISMISS

       Defendants Varsity Brands, LLC, Varsity Spirit, LLC, and Varsity Spirit Fashions &

Supplies, LLC (“Defendants”), through their undersigned counsel, and pursuant to Federal Rule

of Civil Procedure 12(b)(6), hereby move this Court to dismiss the Consolidated Complaint (ECF

No. 56) filed by Plaintiffs for failure to state a claim upon which relief can be granted.

       Pursuant to Local Rule 7.2(d), movants request oral argument because they believe it will

assist the Court in understanding the motion and the attendant issues and to answer any questions

the Court may have.

       WHEREFORE, for the reasons set forth in Defendants’ Memorandum of Law in Support,

filed contemporaneously herewith, Defendants respectfully request that Plaintiffs’ Consolidated

Complaint be dismissed in its entirety.

       Dated: December 1, 2020

                                              Respectfully submitted,

                                              By: s/ Matthew S. Mulqueen

                                              George S. Cary*
                                              Mark W. Nelson*
                                              Alexis Collins*
Case 2:20-cv-02600-SHL-cgc Document 83 Filed 12/01/20 Page 2 of 2         PageID 587




                                   Steven J. Kaiser*
                                   Cleary Gottlieb Steen & Hamilton LLP
                                   2112 Pennsylvania Avenue, NW
                                   Washington, DC 20037
                                   Phone: (202) 974-1500
                                   Fax: (202) 974-1999
                                   gcary@cgsh.com
                                   mnelson@cgsh.com
                                   alcollins@cgsh.com
                                   skaiser@cgsh.com

                                   * Admitted pro hac vice

                                   Matthew S. Mulqueen (TN #28418)
                                   Adam S. Baldridge (TN #23488)
                                   BAKER, DONELSON, BEARMAN, CALDWELL
                                   & BERKOWITZ
                                   165 Madison Avenue, Suite 2000
                                   Memphis, TN 38103
                                   Phone: (901) 526-2000
                                   Fax: (901) 577-0866
                                   mmulqueen@bakerdonelson.com
                                   abaldridge@bakerdonelson.com

                                   Attorneys for Varsity Brands, LLC, Varsity Spirit,
                                   LLC, and Varsity Spirit Fashions & Supplies, LLC




                                      2
